PER CURIAM
In this dissolution of marriage case, we modify paragraph three (3) of the decree to provide:
3. Respondent shall pay to Petitioner monthly spousal support in the amount of $500 commencing with a payment on the 5th day of March, 1984, and continuing on the same day of each month thereafter. Said support shall terminate after five years or upon Petitioner’s death, whichever occurs first.
We also modify paragraph ten (10) to provide:
10. Judgment shall be entered in favor of Petitioner and against Respondent in the amount of $41,050. Said sum is necessary to equalize the distribution of property between the parties. Interest shall accrue on said judgment at the rate of 9 percent per annum from this date until paid. Petitioner shall not execute on this judgment for five years or until such time as Respondent voluntarily or involuntarily conveys any interest he may have in the real properties awarded to him under the terms of this judgment of dissolution, whichever occurs first. Respondent shall notify Petitioner within ten (10) days of any such conveyance.
Affirmed as modified. No costs to either party.